By the Court:
1. It is competent for the Legislature, in creating an *594office, to define the duties of the incumbent, by making reference to another and existing statute, and to provide that those duties shall be the same as required by the Act so referred to. The twenty-fifth section of the third article of the Constitution does not prohibit that mode of legislation.
2. Nor does the subsequent repeal of the Act so referred to, operate to defeat or curtail the scope of the Act" in which such reference is contained, for the legal effect of such reference, in the first instance, is the same as though the Act so referred to had been inserted therein in extenso.
3. ■ The third point of the appellant was abandoned on the argument.
Judgment affirmed.